RPS GmbH RESOURCE PROTECTION SYSTEMS Financial Statements December 31, 2008 and 2007 Report of Independent Registered Public Accounting Firm To the Board of Directors RPS GmBH Resource Protection Systems Iserlohn, Germany We have audited the accompanying balance sheets of RPS GmBH Resource Protection Systemsas of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the two years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
